Lea, J.
In this case, the plaintiff in the injunction alleges that her property has been seized in execution issued upon a judgment rendered against her in favor of the City of New Orleans, for the sum of $99 34, with interest and costs. She has obtained an injunction restraining the execution of the writ, on the ground, as she alleges, that she was not duly cited and that the judgment is therefore null, and on the further ground, that the ordinance and law sued upon, are unconstitutional and illegal. From a judgment dissolving the injunction, she has appealed. It is evident, that, except so far as a constitutional question might be involved, the judgment is not within the revisional control of this court, the amount in dispute being under $300, and we are of opinion that the constitutional question cannot be properly presented, except by appeal from the judgment, the execution of which is enjoined.
It is ordered, that the appeal be dismissed, with costs.